Case 1:04-cv-00814-RCL Document 340 Filed 08/02/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ROGER HALL et al.,
Plaintiffs,
Vv. Civil Case No. 04-814

CENTRAL INTELLIGENCE AGENCY,

Defendant.

 

MEMORANDUM & ORDER

When this long-running Freedom of Information Act (FOIA) case left off, the Central
Intelligence Agency (CIA) had three tasks: (1) disclose previously redacted names of non—CIA
employees; (2) provide more specificity on document destruction protocols; and (3) confirm
whether additional records allegedly shown to Congress exist. CIA did the first two, but not the
third. Accordingly, the Court will grant-in-part and deny-in-part the pending summary judgment
cross-motions.

First, the Court previously ruled FOIA’s personal privacy protection could not shield
names of non—CIA employees. Though CIA briefly considered appealing that decision, it “now
intends to release the names. . . as soon as possible[,] . . . and is now reviewing and processing
its prior productions consistent with the Court’s prior order[].” Def.’s Suppl. Mot. Summ. J. 7,
ECF No. 335. That’s good news, and the Court looks forward to hearing when this process is
complete.

Second, when CIA searched its nonoperational files for records responsive to plaintiffs’
request, it identified 569 physical file folders with potentially responsive documents but claimed

114 were destroyed in accordance with CIA’s record control schedules. To substantiate this
Case 1:04-cv-00814-RCL Document 340 Filed 08/02/19 Page 2 of 4

claim, the Court “direct[ed] the CIA to provide further specificity as to the regulations and
schedules applied to its decision to destroy the files.” Mem. Op. 14, ECF No. 291. CIA recently
made those schedules—which are classified—available for ex parte and in camera review, see
ECF No. 334, and that review convinced the Court that additional searching will not recover the
114 files. Consequently, the Court concludes CIA adequately searched its nonoperational files
and will award summary judgment accordingly. See SafeCard Servs., Inc. v. S.E.C., 926 F.2d
1197, 1201 (D.C. Cir. 1991).

Third, plaintiffs contest the adequacy of CIA’s search with evidence of additional
documents that should have been—but weren’t—disclosed. Specifically, plaintiffs marshal
affidavits from former congressmen and senators testifying CIA showed them aerial images of
' prisoner-of-war camps. See, e.g., Decl. Bill Hendon {J 8-24, ECF No. 95-45; Decl. John
LeBoutillier J 8-9, ECF No. 83-15. These images would clearly fall within plaintiffs’ request
for information about prisoners-of-war or soldiers missing-in-action during the Vietnam War.
But CIA will neither confirm nor deny the existence of these images, saying only that if they
exist, they must be “operational” and thus excepted from FOIA under 50 U.S.C. § 3141. See
Def.’s Suppl. Mot. Summ. J. 5-7.

Yet given these “positive indications of overlooked materials,” the Court needs more
from CIA to feel confident the search was “reasonably calculated to uncover all relevant
documents.” Aguiar v. Drug Enf’t Admin., 865 F.3d 730, 738 (D.C. Cir. 2017) (internal
quotation marks omitted). That’s especially true given the age of these alleged records, and the
Court’s corresponding difficulty imagining why they would still be operational. But CIA spurns
any explanation at all, since to even confirm or deny the records’ existence, CIA must search its

operational records. And CIA maintains § 3141 barricades its operational records from FOIA.
Case 1:04-cv-00814-RCL Document 340 Filed 08/02/19 Page 3 of 4

But § 3141 does not categorically absolve CIA from searching its operational records.
When a FOIA requester “disputes” the adequacy of CIA’s search “with a sworn written
submission based on personal knowledge or otherwise admissible evidence” suggesting
“improper exemption of operational files,” a court can order CIA “to review the content of any
exempted operational file or files” and to submit a “sworn written submission” supporting the
claimed exemption. § 3141(f)(2), (f)(4)(A)HB); accord, e.g., Judicial Watch, Inc. v. Cent.
Intelligence Agency, 310 F. Supp. 3d 34, 41-42 (D.D.C. 2018) (Jackson, K.B., J.). Plaintiffs do
so here with—among other things—an affidavit by former Congressman Bob Smith swearing
“without any equivocation that [CIA is] still holding documents that should be declassified” and
that “could and should be released as they pose no national security risk.” Aff. Bob Smith {J 8,
20, ECF No. 258-4. Yet CIA never comes close to explaining why the files remain operational,
offering only generalized explanations of § 3141 and its mandatory decennial review. See, e.g.,
Decl. Antoinette B. Shiner, ECF No. 335-1. That’s not enough. To satisfy § 3141, CIA must
review its operational files and explain with specificity whether any additional responsive
records exist and, if so, why they must be exempt from FOIA.

Therefore the Court DISCHARGES its order [333] to show cause. The Court further
GRANTS-IN-PART and DENIES-IN-PART CIA’s cross-motion [295] for summary
judgment, and conversely GRANTS-IN-PART and DENIES-IN-PART the plaintiffs’ cross-
motions [312, 319]. In short, the Court holds that CIA adequately searched its nonoperational
files, but that it must now search its operational files and explain whether any additional
responsive records exist and, if so, why they remain operational. If CIA cannot do so in a public
filing, it should move to file under seal or for ex parte, in camera review. Finally, the Court

ORDERS the parties to meet and confer within ten days—and to update the Court within ten
Case 1:04-cv-00814-RCL Document 340 Filed 08/02/19 Page 4 of 4

days thereafter—on a plan for that search and for further briefing. These deadlines shall not be

further extended.

August 2, 2019 om c. foal.

Royce C. Lamberth
United States District Judge

 
